On July 14,2004, the defendant was sentenced to the following: Count I: Commitment to the Department of Corrections for a term of fifteen (15) years, with ten (10) years suspended, for the offense of Sexual Intercourse Without Consent, a felony; and Count II: Commitment to the Department of Corrections for a term of fifteen (15) years, with ten (10) years suspended, for the offense of Sexual Assault, a felony. Counts I and II shall run concurrent.
On November 18, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The state was not represented. The defendant advised the Division that he wished to have counsel present.
On November 15,2004, Judge Thomas Honzel appointed the Lewis and Clark County Public Defender’s office to represent the defendant. The defendant’s newly appointed counsel did not have sufficient time to prepare for the sentence review hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next available hearing date.
Done in open Court this 18th day of November, 2004.
Alt. Chairperson, Hon. Gary Day, Member, Hon. John Whelan and Alt. Member, Hon. Randal Spaulding.